DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10, 11, 14-21 are currently pending.
Claims 9, 12, and 13 have been canceled.
Claim 1 has been amended.
Claims 17-20 have been previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Status of Rejections Pending since the Office Action of 13 December 2021
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment and argument. However, new ground(s) of rejection has been set forth below as necessitated by Applicant’s amendment/argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 11, 14-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation of “wherein the exterior forming portion is not present on the second surface of the first base member”. However, Applicant’s invention teaches that the exterior forming portion (114) is disposed on the first base member (112) such that the exterior forming portion is present on both the first and second surfaces of the base member (see Fig.3). The exterior forming portion (114) has a direct physical contact with the first surface of the first base member (112) and an indirect contact with the second surface of the first base member, the exterior forming portion is still considered to be present on both surfaces of the base member. Note that all the layers of the solar cell panel are either directly or indirectly in contact with each other. As such the aforementioned limitation is considered to be new matter. Claims 2-8, 10, 11, 14-16, and 21 are rejected for being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 11, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballif, et al., U.S. Publication No. 2017/0033250 A1 in view of Yoo et al., U.S. Publication No. 2011/0023959 A1.
Regarding claim 1, Ballif teaches a solar cell panel (Fig.1 + Fig.10C) comprising:
A solar cell (2; Fig.10C);
A sealing member (24 + 22; Fig.10C) that surrounds the solar cell;
A first cover member (4 + 40; Fig.10C) disposed on the sealing member, the first cover member being disposed at a first side of the solar cell (2) and comprising a first base member (40) that faces the solar cell and an exterior forming portion (4) that is disposed on the first base member (40) and made of titanium oxide, aluminum oxide and silicon oxide, which are known to be an oxide ceramic composition according to the instant specification [0081] and [0084]; and
A second cover member (20; Fig.10C) disposed on the sealing member, the second cover member being disposed at a second side of the solar cell (2),
Wherein the exterior forming portion (4) has:
A first transmittance corresponding to an average light transmittance for infrared light (at least 65%) [0019], and
A second transmittance corresponding to an average light transmittance for visible light, lower than 10% [0019], the first transmittance being greater than the second transmittance,
Wherein the first base member (40) has a first surface that faces the exterior forming portion (4) (see Fig.10C) and a second surface that is disposed inward relative to the first surface, wherein the exterior forming portion (4) is not present on the second surface of the first base member;
Wherein a surface roughness of a boundary between the first surface of the first base member 40 and the exterior forming portion 4 is greater than a surface roughness of the second surface of the base member (Ballif teaches a scattering layer 220/230  (see Fig.1)on the side of the exterior forming portion opposite to the incident light 10 that includes surface nanofeatures that would lead to a greater surface roughness of the boundary between the first surface of the base member 40 and the exterior forming portion than a surface roughness of the second surface of the base member [0105].
Regarding the limitation of “wherein a specific gravity of the exterior forming portion is greater than a specific gravity of the first base member”. The Examiner wishes to point out that the base member 40 of Ballif is made of glass [0169], which is the same material as the base member of the instant invention (see [0060] of the instant specification, and the exterior forming portion (4) of Ballif is also made of the same ceramic oxides as discussed above. Therefore, the specific gravity of the exterior forming portion of Ballif would inherently be greater than a specific gravity of the first base member. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (See MPEP 2112.01, Part II);
Ballif does not specifically teach that the first cover member comprises a tempered glass substrate or a semi-tempered glass substrate and wherein the exterior forming portion comprises a ceramic frit that is mixed as a primary material into the tempered glass substrate or the semi-tempered glass substrate, and an integrated portion that is a part of the tempered glass substrate or the semi-tempered glass substrate.
However, Yoo et al. teaches a photovoltaic substrate made of a material exhibiting excellent light transmittance and mechanical properties, wherein the material is a chemically tempered glass of soda-lime glass including SiO2and Na2O [0048], which are known to be ceramic frits material according to the instant specification [0084].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the substrate material of Yoo for the exterior forming portion of Ballif, because such material would have excellent light transmittance and mechanical properties as taught by Yoo [0048].
Note that any portion of the tempered glass substrate of modified Ballif is considered to be an integrated portion.
Regarding claim 3, Ballif teaches that the first transmittance is greater than the second transmittance [0019].
Regarding claim 4, Ballif teaches that the first transmittance is greater than the second transmittance by more than 2% (see rejection of claim 1 and [0019] of Ballif).
Regarding claims 5-6, Ballif further teaches that the exterior forming portion comprises materials to improve resistance to UV radiation [0104]. Therefore, the exterior portion of Ballif defines a third transmittance corresponding to an average light transmittance for ultraviolet being less than the first transmittance. Although Ballif does not explicitly teach the third transmittance being less than the second transmittances (As required by instant claim 5) and a difference between the first transmittance and the second transmittance being greater than a difference between the second transmittance and the third transmittance, a person having ordinary skill in the art would recognize that the first, second, and third transmittance can be adjusted to obtain a desirable visual appearance and weatherability for the photovoltaic module as taught by Ballif (Abstract). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05, II, Part A).
Regarding claim 11, Ballif teaches that the exterior forming portion (4) is disposed on at least a part of the first base member (40) (see Fig.10C of Ballif). The recitation of “wherein the exterior forming portion comprises a plurality of parts that are disposed on at least a part of the first base member and that define an integrated area of the exterior forming portion” is an optional embodiment and has not been given any patentable weight.
Regarding claim 16, Ballif teaches that the solar panel is configured to be integrated into a building ([0013] and [0193]).
Regarding claim 21, Ballif teaches that the second surface of the first base member (40) faces the sealing member (24), and wherein the surface roughness of the second surface of the first base member corresponds to a surface roughness of a boundary between the second surface of the first base member and the sealing member (See Fig.10C).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballif, et al., U.S. Publication No. 2017/0033250 A1 in view of Yoo et al., U.S. Publication No. 2011/0023959 A1 as applied to claim 1 above and further in view of Kramerling et al., U.S. Patent No. 5,154,810.
Regarding claim 2, modified Ballif teaches all the claimed limitations as set forth above, but does not specifically teach that the exterior forming portion comprises an amorphous glass substrate.
However, Kramerling teaches an optical quality, protective film coating on a solar cell (Abstract) comprising a cover material. Kramerling teaches that the cover material comprises amorphous glass (column 2, lines 5-8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select amorphous glass material for the exterior forming portion of modified Ballif as such material is known to provide an optical protective film coating for solar cells as taught by Kramerling (abstract). In addition, selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claims 7-8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballif, et al., U.S. Publication No. 2017/0033250 A1 in view of Yoo et al., U.S. Publication No. 2011/0023959 A1 as applied to claim 1 above and further in view of Hsu et al., U.S. Publication No. 2012/0048375 A1.
Regarding claims 7-8, modified Ballid teaches all the claimed limitations as set forth above, but does not specifically teach that the exterior forming portion defines porous portions comprising a plurality of voids (as required by instant claim 7), wherein a pore size of each of the plurality of voids is greater than or equal to 0.1 µm (as required by instant claim 8).
However, Hsu teaches a solar cell module comprising a light regulating layer [0007], corresponding to the exterior forming layer (4) of Ballif, wherein the light regulating layer comprising light diffusing additives, wherein the structure of the light diffusing additives is a combination of porous structure and hollow structure [0033], corresponding to the claimed “void”. Hsu teaches that the size of the light diffusing additives is about 0.5 µm to 10 µm [0035] overlapping with the claimed range of greater than 0.1 µm.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the light diffusing additives of Hsu to the exterior forming portion of modified Ballif in order to improve the utilization of sunlight and photoelectric conversion efficiency of the solar cell module as taught by Hsu (Abstract and [0058]). In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, modified Ballif teaches all the claimed limitations as set forth above, but does not explicitly teach that a refractive index of the exterior forming portion is greater than a refractive index of the first base member, wherein a thickness of the exterior forming portion is greater than or equal to 1 µm.
However, Hsu teaches solar cell module (Fig.8) comprising a first cover member (84) disposed on a sealing member surrounding a solar cell (82), wherein the first cover member comprises a transparent front sheet (841) made of glass with a refractive index of 1.51 [0029], corresponding to the claimed “first base member”, and a light regulating layer 842 [0042], wherein the light regulating layer includes high refractive index materials such as TiO2 and ZnO [0034] with the refractive index of 1.75-2.5 as evidence provided by Liu [0059]. Hsu further teaches that a thickness of the light regulating layer is 25 µm, which is within the claimed range [0069].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the first cover member of Ballif with teachings of Hsu in order to improve the utilization of sunlight and photoelectric conversion efficiency of the solar cell module as taught by Hsu (Abstract and [0058]).

Regarding claim 15, modified Ballif teaches all the claimed limitations as set forth above. In addition, Ballif teaches that the exterior forming portion(4) is disposed on a first side of the first cover member (40), but does not specifically teach that the solar panel further comprises a light diffusion portion that is disposed on a second side of the first cover member.
However, Hsu teaches solar cell module (Fig.10) comprising a first cover member (104) disposed on a sealing member surrounding a solar cell (102), wherein the first cover member comprises a transparent front sheet (1041), corresponding to the claimed “first base member”, wherein both the upper and lower surfaces of the transparent front sheet are provided with a light regulating layer 1042 [0042], wherein the light regulating layer includes light diffusing structures [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add the light diffusing structures of Hsu to both surfaces of the first cover member of Ballif in order to improve the utilization of sunlight and photoelectric conversion efficiency of the solar cell module as taught by Hsu (Abstract and [0058]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballif, et al., U.S. Publication No. 2017/0033250 A1 in view of Yoo et al., U.S. Publication No. 2011/0023959 A1 as applied to claim 1 above and further in view of Choi, KR 20110048724 A (document and English translation attached).
Regarding claim 14,modified Ballif teaches all the claimed limitations as set forth above. In addition, Ballif teaches that the first cover member comprises a tempered glass [0075], but does not specifically teach that the first cover member comprises a semi-tempered glass substrate and wherein a surface compressive stress of the semi-tempered glass substrate is less than or equal to 60 MPa.
However, Choi teaches a solar cell panel comprising an upper panel (600; Fig.7), corresponding to the claimed first cover member, a plurality of solar cells (300) sealed by a dielectric material (470) and a lower substrate (100). Choi further teaches that the upper panel is made of a tempered glass or a semi-tempered glass (see page 5 of the English translation).
Since Choi recognizes the equivalency of a tempered glass substrate and a semi-tempered glass substrate as a cover member for a solar cell panel, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the tempered glass cover of modified Ballif with the semi-tempered glass of Choi as it is merely the selection of functionally equivalent front cover materials for solar panels recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (MPEP 2144.06).
In addition, the semi-tempered glass substrate of modified Ballif would inherently have a surface compressive stress of less than or equal to 60 MPa, because "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/2022, with respect to the rejection(s) of claim(s) 1 under Kalkanoglu in view of Liu and Yoo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ballif and Yoo.
Regarding Applicant’s argument that neither Yoo’s soda-lime glass nor alumino-silicate glass is an exterior forming portion that disposed on the first base member (see page 9 of Remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the exterior forming portion (4) of Ballif (the primary reference) is disposed on the first base member (40) (see Fig.10C). Yoo has been merely relied upon to teach suitable material for the exterior forming portion of a solar cell panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726